1     Suzanne J. Romajas
      SECURITIES AND EXCHANGE COMMISSION
2     100 F Street, N.E.
      Washington, DC 20549-5971
3     Email: RomajasS@sec.gov
4
      Attorney for Plaintiff
5
6                                  UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
7
8
     SECURITIES AND EXCHANGE COMMISSION,
9                                                                     Case No. 19-cv-1132-JCM-EJY
                    Plaintiff,
10
            vs.                                                       STIPULATION AND
11                                                                    [PROPOSED] PROTECTIVE
12   JOHNNY R. THOMAS,                                                ORDER WITH RESPECT TO
     ROBERT C. POTTS,                                                 THE PRODUCTION OF
13   JONATHAN BRETT WOODARD, and                                      SENSITIVE PERSONAL
     JOHN C. FRANCIS,                                                 INFORMATION AND
14                                                                    [PROPOSED] NON-WAIVER
                    Defendants.                                       AND CLAWBACK ORDER
15
16
            WHEREAS, the parties are engaged in disclosure and discovery activity in this matter that
17
     will include, among other things, the initial service of documents identified in the parties’ Rule 26(a)
18
     reports, the production of documents and information by parties and non-parties in response to
19
     subpoenas and other requests for information, and the taking of testimony;
20
            WHEREAS, portions of many such documents, information, and transcripts will likely
21
     contain personally identifiable information about individuals, including the Defendants in this matter;
22
     and
23
            WHEREAS, the parties desire to protect such information from use for any purpose other than
24
     this litigation and therefore desire to expand the protections offered by Federal Rule of Civil
25
     Procedure 5.2(a) and Local Rule IC 6-1 of the United Stated District Court for the District of Nevada;
26
27
28

                                                        1
1           ACCORDINGLY, Plaintiff Securities and Exchange Commission, and Defendants Johnny R.

2    Thomas, Robert C. Potts, Jonathan “Brett” Woodard, and John C. Francis, through their respective

3    counsel, hereby stipulate to and petition the Court to enter the following Stipulated Protective Order:

4           As used in this Order, the term “Sensitive Personal Information” shall include any one or more

5    of the following categories of personal and private information: (a) a social security or tax

6    identification number; (b) individuals’ financial information, including but not limited to statements

7    or account numbers for any bank account, credit card account, brokerage account, fund transfer or

8    payment facilitation account, mortgage, or loan; (c) biometric data, such as a finger or voice print;

9    (d) tax information, including but not limited to tax returns; (e) the phone number(s) of any individual

10   person; (f) the birth date of any individual person; (g) the name of any individual person who, at the

11   time of the filing of the Complaint in this action, was known to be less than 18 years old; (h) medical

12   information, and/or (i) the maiden name of an individual’s mother.

13          Sensitive Personal Information does not include public information about an individual that

14   is lawfully available to the general public.

15          Sensitive Personal Information produced during the course of this litigation shall not be used

16   by any party to this litigation (“Party”) except as expressly permitted hereunder.

17          Sensitive Personal Information:

18          1. Shall be used by the Parties for the purposes of this litigation only;

19          2. Shall not be used by the Parties for any business or commercial purposes;

20          3. Shall not be disclosed to any third party, published or otherwise made public in any form

21              by any Party except as permitted below;

22          4. May be disclosed only to the following persons, on an as-needed basis in the course of the

23              litigation:

24                  a. A Party;

25                  b. Counsel for any Party and employees and agents of counsel who have

26                      responsibility for the preparation and trial of this action, including but not limited

27                      to attorneys, employee consultants, legal support staff, and any person or entity

28                      with whom a Party contracts to reproduce or manage documents;


                                                        2
1                   c. Independent (non-employee) consultants, expert witnesses, or advisors retained by

2                       any Party or counsel for any Party to assist in the preparation and trial of this

3                       action;

4                   d. Deposition and trial witnesses and others whom counsel in good faith have a

5                       reasonable expectation may be a deposition or trial witness to the action; provided

6                       that such persons shall first be advised of the existence and content of this

7                       Stipulation and Protective Order and shall execute a Declaration of Confidentiality

8                       in the form attached hereto as Exhibit A;

9                   e. A document’s author(s), recipient(s), or copyee(s);

10                  f. The Court, members of the jury, and court personnel, including any Judge or

11                      Magistrate assigned to the action, their staff, as well as court reporters or

12                      stenographers engaged to record depositions, hearings or trial testimony, and their

13                      employees.

14          The disclosing Party shall retain and preserve all completed and signed Declarations of

15   Confidentiality received from persons identified in Paragraphs 4(d) for the duration of this action and

16   any appeals arising therefrom, or until further order of the Court.

17          Notwithstanding any other provisions contained herein, nothing in this Stipulation and

18   Protective Order shall be construed to limit or otherwise abrogate the SEC’s ability to make its files

19   available pursuant to the “Routine Uses of Information” section of SEC Forms 1661 or 1662, or to

20   comply with any other statutory obligation.

21          All Sensitive Personal Information that is filed with the Court, or offered into evidence at the

22   trial of this action, or referenced in any proceeding in this action, including in arguments made to the

23   Court, shall comply with Federal Rule of Civil Procedure 5.2(a) and Local Rule IC 6-1 of the United

24   Stated District Court for the District of Nevada.

25
26
27
28

                                                         3
1           Non-Waiver and Clawback Provision Concerning Privileged Material Inadvertently

2    Disclosed During Litigation

3           The inadvertent production of any document or information during discovery in this case shall

4    be without prejudice to the disclosing Party’s claim that such material is privileged under the attorney-

5    client privilege, the attorney work product doctrine, or any other applicable privilege or protection,

6    and no disclosing Party shall automatically be held to have waived any claims or arguments under the

7    inadvertent production doctrine.

8           If a disclosing Party discovers that it inadvertently produced during discovery a document or

9    information that it claims is privilege under the attorney-client privilege, the attorney work product

10   doctrine, or any other applicable privilege or protection, the disclosing Party shall so notify the Party

11   or Parties to whom the document or information was produced in writing within five (5) calendar

12   days of such discovery. The failure to provide such notification within the five-day period shall result

13   in a waiver of the claim of privilege. Within five (5) calendar days of receipt of written notice from

14   the disclosing Party, the receiving Party or Parties shall return, sequester or destroy all copies of the

15   identified material and make no further use of such material pending resolution of the claim.

16          The Parties shall meet and confer in an effort to resolve any disagreements concerning the

17   identified material, including, but not limited to disagreements concerning whether the material is

18   privileged, whether the production was inadvertent, whether the privilege has been waived. If the

19   Parties cannot resolve their disagreement(s), any Party may apply to the Court within five (5) days of

20   the meet-and-confer and present the information to the Court under seal for a ruling on the disclosing

21   Party’s claim.

22          Nothing in this agreement is intended to shift the burden of the Party claiming the privilege

23   of establishing that the privilege applies and has not been waived.

24          The parties agree to be bound by the terms of this Order pending its entry by the Court. Any

25   violation of the terms of this Order before it is entered by the Court shall be subject to the same

26   sanctions and penalties as if the Order had already been entered by the Court.

27          The obligations imposed by this Order shall remain in effect even after the final disposition

28   of this litigation unless the Court orders otherwise.


                                                        4
1           This Stipulation and Proposed Order may be modified by agreement of the Parties and upon

2    further Order of the Court for good cause shown.

3
4                                              Respectfully submitted,

5
                                               __ /s/ Suzanne J. Romajas_ __________
6     Dated: October 25, 2019:                 Suzanne J. Romajas
7                                              Securities and Exchange Commission
                                               100 F Street, NE
8                                              Washington, DC 20549-5971
                                               RomajasS@sec.gov
9
                                               Attorney for Plaintiff
10
11
                                               __ _/s/ Adam C. Trigg_______________
12    Dated: October 25, 2019:                 Randall R. Lee
                                               Jessica Valenzuela Santamaria
13                                             Amy M. Smith
                                               Cooley LLP
14                                             1333 2nd Street, Ste. 400
15                                             Santa Monica, CA 90401
                                               Randall.Lee@cooley.com
16
                                               -and-
17
                                               Adam C. Trigg
18                                             Bergeson LLP
19                                             111 N. Market Street, Ste. 600
                                               San Jose, CA 95113
20                                             ATrigg@be-law.com
21                                             Attorneys for Defendants Thomas and Francis
22
23                                  [signatures continued on next page]
24
25
26
27
28

                                                        5
1
                                       __/s/ Jonathan D. Bletzacker__________
2    Dated: October 25, 2019:          Jonathan D. Bletzacker
                                       Brent R. Baker
3                                      Clyde Snow & Sessions
4                                      201 South Main Street, Ste. 1300
                                       Salt Lake City, UT 84111
5                                      Email: BRB@clydesnow.com

6                                      Attorneys for Defendants Potts and Woodard
7    IT IS SO ORDERED.
8
9
     ____________________________________
10   UNITED STATES MAGISTRATE JUDGE
11   DATED: October 28, 2019
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            6
1
                                                  EXHIBIT A
2
                                   UNITED STATES DISTRICT COURT
3                                       DISTRICT OF NEVADA

4
     SECURITIES AND EXCHANGE COMMISSION,
5                                                                    Case No. 2:19-cv-1132-JCM-EJY
                    Plaintiff,
6
7           vs.
                                                                     DECLARATION OF
8    JOHNNY R. THOMAS,                                               CONFIDENTIALITY
     ROBERT C. POTTS,
9    JONATHAN BRETT WOODARD, and
     JOHN C. FRANCIS,
10
11                  Defendants.

12
            I hereby acknowledge that I am to receive documents or information pursuant to the terms of
13
     a Protective Order with Respect to the Production of Sensitive Personal Information (“Order”) in
14
15   Securities and Exchange Commission v. Johnny R. Thomas, et al., Case No. 2:19-cv-1132-JCM-EJY,

16   pending in the United States District Court for the District of Nevada.
17          I acknowledge receipt of a copy of the Order, and certify that I have read it. I agree to be
18
     bound by the terms and restrictions set forth therein.
19
            I agree to submit to the jurisdiction of the United States District Court for the District of
20
     Nevada with respect to any proceedings relating to or arising from this Declaration.
21
22          Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and

23   correct.

24                                                 ____________________________________
                                                   (Signed)
25                                                 ____________________________________
26                                                 (Print Name)
                                                   ____________________________________
27                                                 (Date)

28

                                                        7
